 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         CALIFORNIA EXPANDED                          CASE NO. C18-0659JLR
           METAL PRODUCTS COMPANY,
11         et al.,                                      ORDER

12                              Plaintiffs,
                  v.
13

14         JAMES A. KLEIN, et al.,

15                              Defendants.

16         Before the court is a report and recommendation by Special Master Mark Walters
17   recommending that the deadline for Plaintiffs California Expanded Metal Products
18   Company and Clarkwestern Dietrich Building Systems LLC’s (collectively, “Plaintiffs”)
19   motion for contempt be extended from July 15, 2021, to August 5, 2021. (R&R (Dkt.
20   # 218).) The court has reviewed Mr. Walters’s report and recommendation, the relevant
21   portions of the record, and the applicable law. Finding good cause to extend the deadline
22   for Plaintiffs’ motion for contempt, the court ADOPTS the report and recommendation in


     ORDER - 1
 1   its entirety (Dkt. # 218) and EXTENDS the deadline for the motion for contempt from

 2   July 15, 2021, to August 5, 2021.

 3         Dated this 29th day of June, 2021.

 4

 5                                                 A
                                                   JAMES L. ROBART
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
